IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KIM MCMULLEN,                                 : No. 18 MM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
HUNTINGDON COURT OF COMMON                    :
PLEAS,                                        :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for “Writ of Mandamus” is DENIED.